Citation Nr: 1501531	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-26 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbosacral strain with degenerative disc disease and degenerative joint arthritis.  

2.  Entitlement to a rating higher than 20 percent for cervical strain with traumatic arthritis.  

3.  Entitlement to a rating higher than 10 percent for residuals of a right knee injury, including degenerative changes.  

4.  Entitlement to a rating higher than 10 percent for residuals of a left knee injury, including degenerative changes.  

5.  Entitlement to a rating higher than 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).  

6.  Entitlement to a compensable rating for plantar warts of both feet.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty in the U. S. Air Force from January 1971 to January 1995.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during hearings at the RO, initially before a local Decision Review Officer (DRO) in December 2010 and more recently before the undersigned Veterans Law Judge in February 2013. 

VA processed this appeal partly electronically utilizing Virtual VA, a paperless claims processing system.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.

In this decision, the Board is addressing the claims of entitlement to an evaluation higher than 20 percent for the cervical strain with traumatic arthritis, an evaluation higher than 10 percent for the hiatal hernia with GERD, and a compensable evaluation for the plantar warts of both feet.  The remaining claims require further development before being decided on appeal, however, so they instead are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the outset of his February 28, 2013 hearing, prior to the promulgation of a decision in this case, the Veteran withdrew his appeal of the claim for a rating higher than 20 percent for his cervical strain with traumatic arthritis.  

2.  The most probative (meaning most competent and credible) evidence of record indicates his digestive system disability involves a small hiatal hernia, GERD and mild Barrett's distal esophagus without dysplasia, manifests as mild heartburn, occasional substernal pain, reflux and regurgitation of bile-stained fluid while sleeping, and nausea and vomiting when in a reclining position, but not dysphagia, and is productive, at worst, of moderate, not considerable or severe impairment of health.  

3.  The most probative evidence of record indicates he has not had a recurrence of plantar warts on his feet during the course of this appeal and does not have associated scarring, skin abnormalities or impairment of function secondary to prior plantar warts on his feet.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claim of entitlement to a rating higher than 20 percent for the cervical strain with traumatic arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria are not met for a rating higher than 10 percent for the hiatal hernia with GERD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.113, 4.114, Diagnostic Code (DC) 7346 (2014).

3.  The criteria also are not met for a compensable rating for the plantar warts of both feet.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, DC 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for an Increased Evaluation - Cervical Spine Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2014).

Here, at the outset of his February 28, 2013 hearing, prior to the promulgation of a decision in this case, the Veteran withdrew his appeal of the claim for an evaluation higher than 20 percent for his cervical strain with traumatic arthritis.  He submitted written confirmation of this request after the hearing.  Given this written withdrawal of his appeal of this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it must be summarily dismissed.

II.  Remaining Claims for Increased Evaluations

A.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising him or her of which portion of the evidence he or she is to provide versus the portion of the evidence VA will attempt to obtain on his or her behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, VA satisfied both duties.  The Veteran does not assert otherwise, much less that any such failure was unduly prejudicial - meaning outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, no further notice or assistance is required.

In deciding these claims for increased evaluations for the hiatal hernia with GERD and plantar warts on both feet, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence). Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

B.  Analysis

The Veteran is alleging entitlement to higher ratings for his digestive system disability, initially described as stomach problems, and for the plantar warts on his feet. 

1.  Schedular

a.  Hiatal Hernia with GERD

According to a June 2009 written statement, his digestive system disability manifests as periodic acid reflux, which worsens in response to stressful situations.  According to July and September 2009 written statements, the bouts of reflux persist, occurring frequently.  Allegedly, the Veteran underwent testing for this condition, which showed benign tumors on biopsy, a finding that requires follow-up periodic testing.  

During a VA examination conducted in October 2009, the Veteran described his digestive system disability as manifesting intermittently with remissions, and necessitating medication, both daily and as needed, and elevation of his head in bed.  He indicated that he had esophageal distress and heartburn or pyrosis weekly with mild, occasional substernal pain.   

During a VA examination conducted in February 2011, the Veteran reported reflux and regurgitation of bile-stained fluid manifesting when sleeping three to four times monthly and necessitating medication.  He further reported nausea and vomiting when in a reclining position.  He indicated that medication helped and that his condition was stable.  

In February 2013, he testified at his hearing that he awoke once or twice monthly with acid in his throat (more frequently during stressful times).  Allegedly, during these episodes, he felt like he was choking and spent the next 15 to 30 minutes coughing, gagging and spitting stuff up.  See transcript at 13.  Due to these episodes, he reportedly developed Barrett's esophagus.   

In support of this claim, the Veteran has submitted written statements from D.S., his spouse, C.S., his brother, C.G., his sister-in-law, M.W., a lifelong acquaintance, L.Y., another acquaintance, and C.S., his son.  These individuals report knowledge of the Veteran's stomach problems.  According to their statements, the Veteran's problems have worsened since 2004, necessitating daily medication and the use of a pillow wedge for sleeping.  According to the Veteran's spouse, the Veteran awakens in the night choking and gagging, symptoms that persist for 30 to 40 minutes and hinder his ability to return to sleep.    

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding the severity of the disability is to be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

The RO has rated the Veteran's digestive system disability as 10-percent disabling pursuant to DC 9346, which governs ratings of hiatal hernias.  Indeed, according to treatment records, testing results and VA examination reports dated during the course of this appeal, he has a small hiatal hernia with GERD and mild Barrett's distal esophagus without dysplasia.  


There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2014).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, are not to be combined with each other.  Rather, a single evaluation is to be assigned under the DC reflecting the predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2014).

Here, symptoms of the hiatal hernia, GERD and Barrett's esophagus, considered collectively, are contemplated in the 10 percent evaluation assigned the Veteran's digestive system disability.  To be assigned the next higher evaluation (30 percent) under DC 7346, the evidence must show persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  (The currently assigned 10 percent evaluation reflects two or more of the symptoms for the 30 percent evaluation - but of less severity.)  38 C.F.R. § 4.114, DC 7346 (2014).  See also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding instead that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 30 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

An even higher 60 percent evaluation is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

The probative medical records in the Veteran's files, including VA inpatient and outpatient treatment records dated since 1995 and reports of VA examinations conducted in October 2009 and February 2011, demonstrate the Veteran's digestive system disability manifests as heartburn, occasional mild substernal pain, reflux and regurgitation of bile-stained fluid while sleeping, and nausea and vomiting when in a reclining position, but not dysphagia, and is productive of, at worst, moderate, not considerable or severe impairment of health.  

According to reports of VA examinations conducted in April 1995 and March 2000, the Veteran began having indigestion daily in approximately 1993; a doctor prescribed Zantac, which relieved his symptoms.  Allegedly, at that time when under stress, he experienced increased episodes of indigestion and heartburn, nausea and abdominal discomfort, lasting several hours.  A report of upper gastrointestinal series conducted in 1995 revealed a small, innocuous hiatal hernia with some spontaneous reflux and noted that the Veteran had no difficulty swallowing.  

By 2000, the Veteran was experiencing acid reflux with midsternal chest pain when he ate late at night or had his head positioned lower than 30 degrees in bed.  He reported no dysphagia, hematemesis, melena, regurgitation, nausea, vomiting or anemia.  A barium swallow confirmed GERD without a demonstrable hiatal hernia.  

In January 2004, he described his heartburn as occasional.  In 2007, testing revealed early Barrett's esophagus and H pylori, findings necessitating treatment, including a proton pump inhibitor, and further intermittent follow-up testing.  

In October 2009 during a VA examination, the Veteran denied dysphagia, nausea and vomiting.   The examiner indicated the digestive system disability moderately affected certain activities of the Veteran's daily living such as chores, shopping, traveling, feeding, bathing, dressing, toileting, and grooming and severely affected exercise, sports and recreation. 

During another VA examination conducted in February 2011, the Veteran reported more symptoms associated with his digestive system disability, including nausea and vomiting when reclining, but less frequent heartburn (less than weekly).  He indicated his medication was helpful and again denied dysphagia .  The examiner concluded the digestive system disability moderately affected all activities of the Veteran's daily living, including exercise, sports and recreation. 

In recent written statements the Veteran described symptoms of his digestive system disability as persistently recurrent.  Indeed, for approximately two decades, he has received treatment, albeit intermittently, for recurrent symptoms.  During treatment visits and examinations, however, he has consistently denied dysphagia and described his symptoms as intermittent, not persistent.  Nonetheless, to the extent he has persistently recurrent epigastric distress, no medical professional has found such distress to be considerably impairing.  Rather, the 2009 and 2011 VA examiners found the Veteran's digestive system symptoms mostly moderately impairing with regard to activities of daily living.  As such, an evaluation in excess of 10 percent may not be assigned under DC 7346.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (all rating criteria that are conjunctive versus disjunctive (as evidenced by the use of the word "and") must be satisfied to warrant a higher evaluation).

b.  Plantar Warts of the Feet

According to the Veteran's February 2013 hearing testimony, he experiences a constant burning sensation on the soles of his feet in the area where his plantar warts were previously located.  He believes this sensation is a complication of the plantar warts.  He testified he twice had plantar warts removed from his feet, once by having them burnt off with liquid oxygen (presumably meant frozen off with liquid nitrogen), the second time surgically.  Allegedly, the latter procedure involved digging out the core, resulting in a painful one-half inch to inch hole in his foot.  He acknowledged that there is no longer physical evidence of such plantar warts, but claims that the complication thereof hinders his ability to stand and walk, especially for prolonged periods of time.  See transcript at 14-15.   

The Rating Schedule includes no DC specifically referring to plantar warts.  The RO thus rated the Veteran's plantar warts disability as noncompensably 
(0-percent) disabling pursuant to DC 7819, by analogy.  See 38 C.F.R. § 4.20 (2014) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  The Veteran alleges his plantar warts are affecting the skin on his feet and his ability to walk and stand.  Therefore, DC 7819, which governs ratings of benign skin neoplasms, is the most closely analogous DC.  

DC 7819 provides that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs7801-7805, or as impairment of function.  See 38 C.F.R. § 4.118, DC 7819.  Here, the plantar warts involve the feet so will not be rated under DC 7800.  

DC 7801 provides that a 10 percent evaluation is assignable for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Higher evaluations are assignable for larger scar areas.  38 C.F.R. § 4.118, DC 7801.

DC 7802 provides that a maximum 10 percent evaluation is assignable for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  

DC 7804 provides that a 10 percent evaluation is assignable for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent evaluation is assignable for three or four scars that are unstable or painful.  A maximum 30 percent evaluation is assignable for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  

DC 7805 provides that, for other scars or effects of scars not considered under DCs 7800-7804, a separate evaluation may be assigned.  See 38 C.F.R. § 4.118, DC 7805.  

Here, the most probative evidence of record indicates the Veteran has not had a recurrence of plantar warts on his feet during the course of this appeal and does not have associated scarring, skin abnormalities or impairment of function secondary to prior plantar warts on his feet.  

On multiple occasions during service, the Veteran received treatment for plantar warts on both feet.  Shortly after discharge, during an April 1995 VA examination, an examiner confirmed a recurrence of the condition on the sole of the Veteran's right foot.  The plantar wart was round, tender, elevated and rough, but not inflamed.  The Veteran reported that, despite various treatments, this plantar wart had not resolved, necessitating frequent trimming to relieve the pain.  

Since this examination, including during the entire course of this appeal, the Veteran has received treatment for multiple conditions, including affecting his feet, and undergone VA examinations.  He has not, however, reported or received treatment for a recurrence of plantar warts. 

During a VA examination conducted in February 2011, the VA examiner indicated that there was no sign of a plantar wart on either of the Veteran's feet and that both feet had smooth plantar surfaces, no callouses, cracks or other lesions and no nail fungus.  The Veteran admitted that he had not had plantar warts in many years and that, although this was probably a complaint when he was discharged, he no longer had any trouble with plantar warts.  

The Veteran alleges that he has burning pain associated with the area where his plantar warts previously manifested.  During the course of this appeal, he reported such pain in his lower extremities and feet, but doctors attributed it to multiple contributory factors, including neuropathy, morbid obesity, spinal conditions and other foot abnormalities, not to prior plantar warts.  According to recently submitted evidence, in August 2011, the Veteran saw a private podiatrist who confirmed neuropathy in the lower extremities but indicated that the pain may be due to lower vertebral radiculopathy with impingement on the sensory nerve.  He examined the Veteran's feet and noted various deformities, but no plantar warts or complications thereof.  As such, a compensable evaluation for plantar warts of the feet may not be assigned under DC 7819.  

2.  Extraschedular Consideration

In certain circumstances, a claimant may be assigned an increased evaluation on an extra-schedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for an increased or higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

In this case, the Veteran has not raised the question of whether he is entitled to increased evaluations for his digestive system disability and plantar warts on an extraschedular basis.  Rather, he claims that other disabilities, considered collectively, interfere with his employability - hence, his claim of entitlement to a TDIU that is being separately remanded.  Referral for extra-schedular consideration of the claims now being decided, thus, is unnecessary.  

3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different evaluations in the future should either of his disability pictures change.  38 C.F.R. § 4.1 (2014).  At present, however, the previously-noted evaluations are the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).



ORDER

The appeal of the claim of entitlement to an evaluation higher than 20 percent for the cervical strain with traumatic arthritis is dismissed since withdrawn.

The claim of entitlement to a rating higher than 10 percent for the hiatal hernia with GERD is denied.  

The claim for a compensable rating for the plantar warts of the feet also is denied.  


REMAND

The Board regrets the delay that will inevitably result from remanding, rather than immediately deciding, the remaining claims of entitlement to a rating higher than 40 percent for the lumbosacral strain with degenerative disc disease and degenerative joint arthritis, ratings higher than 10 percent for the residuals of the right and left knee injuries with degenerative changes, and a TDIU, but this additional development of these claims is necessary to ensure the record is complete concerning them so the Veteran is afforded every possible consideration.  

First, during his February 2013 hearing, the Veteran testified that he had not worked since 2007 and is receiving disability benefits from the Social Security Administration (SSA) based, in pertinent part, on his low back and knee disabilities.  See transcript at 4-5.  The records upon which SSA relied in awarding him such benefits are not in the claims file and, being relevant to his claims for higher ratings for his low back and knee disabilities and a TDIU, must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Second, during the same hearing, the Veteran requested separate evaluations for instability of each knee (meaning apart from arthritis) and for neurological complications of his low back disability.  In support of the former request, he testified that his VA examination was inadequate, involving range-of-motion testing, not an evaluation of knee stability, and lasting less than a minute.  In support of the latter request, he submitted treatment records from a private podiatrist suggesting the Veteran undergo an evaluation by a neurosurgeon for possible lower vertebral radiculopathy.  Indeed, the record conflicts as to whether there is a neurological component to his low back disability.  An additional examination of his low back and knees therefore is needed, as is a neurologist's opinion reconciling all pertinent evidence of record.  

Third, the RO has not yet considered all theories of entitlement applicable in this case.  Such action is particularly necessary here given the Veteran's contentions that he is entitled to separate evaluations for instability apart from the arthritis in his knees and neurological complications of his lumbar spine disability. 

Accordingly, these claims are REMANDED for the following additional development and consideration: 

1.  Secure and associate with the claims file all pertinent, outstanding records of the Veteran's low back and knee treatment and testing at the VA Medical Center in Fayetteville (records in claims file are dated through August 2012).  

2.  Secure and associate with the claims file the records upon which SSA relied in awarding the Veteran disability benefits.  

3.  Schedule the Veteran for a VA knee examination for the purpose of determining the severity of his right and left knee symptoms, including any instability.  Provide the examiner access to the Veteran's physical and electronic files and a copy of this remand for review.  Request he do the following:

a.  Review all pertinent information of record, including any newly-obtained treatment records, and confirm in writing that the review included all relevant evidence, including the Veteran's lay assertions. 

b.  Indicate in writing in the report that the review included this pertinent information.

c.  Record in detail any history of knee symptoms, including instability, the use of ambulatory aids, and the reasons for such use.  Also record any history of flare-ups and whether and to what extent (in degrees) such flare-ups cause additional functional limitation.

d.  List all knee symptoms shown on examination or which manifested during the course of this appeal, including, if appropriate, instability. 

e.  If no instability is shown on examination, explain why the Veteran's treatment providers have issued him ambulatory aids.

f.  Indicate whether the Veteran has flare-ups of knee symptomatology and, if so, whether and to what degree such flare-ups result in additional functional impairment, including additional limitation of motion.

g.  Provide complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA low back examination by a neurologist for the purpose of determining whether the Veteran's lumbar spine disability involves neurological deficits.  Provide the examiner access to the Veteran's physical and electronic files and a copy of this remand for review.  Request he do the following:

a.  Review all pertinent information of record, including any newly-obtained treatment records, and confirm in writing that the review included all relevant evidence, such as July 2011 EMG results relating neuropathic abnormalities to a chainsaw injury to the arm, a July 2011 VA examination report attributing neurological deficits to, in part, the same injury, but involving scars on the leg, the Veteran's assertions that that injury did not result in such scars, and recently submitted private treatment records suggesting the possibility of lumbar spine radiculopathy. 

b.  Indicate in writing in the report that the review included this pertinent information.

c.  Reconciling all evidence of record, determine whether and identify to what extent there is neurological involvement secondary to the Veteran's service-connected lumbar spine disability.

d.  Provide complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the reports to ensure they include all requested information and, if they do not, return them to the examiners for correction.  

6.  Then readjudicate these claims in light of this and all other additional evidence in the Veteran's physical and electronic (Virtual VA) files.  In so doing, consider whether he is entitled to separate evaluations for instability of each knee (apart from arthritis) and/or for neurological abnormalities associated with his lumbar spine disability.  If any claim continues to be denied or is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


